 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
     PATRICK TAYLOR, an individual,             Case No. 2:19-CV-07712-FMO-SS
14
           Plaintiff,
15
                  vs.                           STIPULATED PROTECTIVE ORDER
16
17 UNUM    LIFE INSURANCE
   COMPANY OF AMERICA, a Maine
18 corporation; and DOES 1 through 50,
   inclusive,
19
   Defendants.
20
21
           1.     A. PURPOSES AND LIMITATIONS
22
           Discovery in this action is likely to involve production of confidential,
23
     proprietary, or private information for which special protection from public disclosure
24
     and from use for any purpose other than prosecuting this litigation may be warranted.
25
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
26
     following Stipulated Protective Order. The parties acknowledge that this Order does
27
     not confer blanket protections on all disclosures or responses to discovery and
28
                                         1
                            STIPULATED PROTECTIVE ORDER
 1 that the protection it affords from public disclosure and use extends only to the limited
 2 information or items that are entitled to confidential treatment under the applicable
 3 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 4 that this Stipulated Protective Order does not entitle them to file            confidential
 5 information under seal; Civil Local Rule 79-5 sets forth the procedures that must
 6 be followed and the standards that will be applied when a party seeks permission from
 7 the court to file material under seal.
 8                B. GOOD CAUSE STATEMENT
 9         This action involves confidential and proprietary materials for which special
10 protection from public disclosure and from use for any purpose other than prosecution
11 of this action is warranted. Such confidential and proprietary materials and information
12 consist of, among other things, personal medical and work related documents of
13 Plaintiff and other employees, confidential business or financial information and
14 information regarding confidential business practices of Defendant. Accordingly, to
15 expedite the flow of information, to facilitate the prompt resolution of disputes over
16 confidentiality of discovery materials, to adequately protect information the parties are
17 entitled to keep confidential, to ensure that the parties are permitted reasonable
18 necessary uses of such material in preparation for and in the conduct of trial, to address
19 their handling at the end of the litigation, and serve the ends of justice, a protective
20 order for such information is justified in this matter. It is the intent of the parties that
21 information will not be designated as confidential for tactical reasons and that nothing
22 be so designated without a good faith belief that it has been maintained in a
23 confidential, non-public manner, and there is good cause why it should not be part of
24 the public record of this case.
25 2.      DEFINITIONS
26         2.1.   Action: Patrick Taylor v. Unum Life Insurance Company of America, et
27 al., Case No. 2:19-CV-07712-FMO-SS, now pending in the Central District of
28 California.
                                          2
                             STIPULATED PROTECTIVE ORDER
 1         2.2.   Challenging Party: a Party or Non-Party that challenges the designation
 2 of information or items under this Order.
 3         2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
 4 how it is generated, stored or maintained) or tangible things that qualify for protection
 5 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 6 Statement.
 7         2.4.   Counsel (without qualifier): Outside Counsel of Record and House Counsel
 8 (as well as their support staff).
 9         2.5.   Designating Party: a Party or Non-Party that designates information or
10 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
11         2.6.   Disclosure or Discovery Material: all items or information, regardless of
12 the medium or manner in which it is generated, stored, or maintained (including, among
13 other things, testimony, transcripts, and tangible things), that are produced or generated
14 in disclosures or responses to discovery in this matter.
15         2.7.   Expert: a person with specialized knowledge or experience in a matter
16 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
17 expert witness or as a consultant in this Action.
18         2.8.   House Counsel: attorneys who are employees of a party to this Action.
19 House Counsel does not include Outside Counsel of Record or any other outside counsel.
20         2.9.   Non-Party: any natural person, partnership, corporation, association, or
21 other legal entity not named as a Party to this Action.
22         2.10. Outside Counsel of Record: attorneys who are not employees of a party
23 to this Action but are retained to represent or advise a party to this Action and have
24 appeared in this Action on behalf of that party or are affiliated with a law firm that has
25 appeared on behalf of that party, and includes support staff.
26         2.11. Party: any party to this Action, including all of its officers, directors,
27 employees, consultants, retained experts, and Outside Counsel of Record (and their
28 support staffs).
                                         3
                            STIPULATED PROTECTIVE ORDER
 1         2.12. Producing Party: a Party or Non-Party that produces Disclosure or
 2 Discovery Material in this Action.
 3         2.13. Professional Vendors: persons or entities that provide litigation support
 4 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 6 their employees and subcontractors.
 7         2.14. Protected Material: any Disclosure or Discovery Material that is designated
 8 as “CONFIDENTIAL.”
 9         2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
10 from a Producing Party.
11         3.    SCOPE
12         The protections conferred by this Stipulation and Order cover not only Protected
13 Material (as defined above), but also (1) any information copied or extracted from
14 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
15 Material; and (3) any testimony, conversations, or presentations by Parties or their
16 Counsel that might reveal Protected Material.
17         Any use of Protected Material at trial shall be governed by the orders of the trial
18 judge. This Order does not govern the use of Protected Material at trial.
19         4.    DURATION
20         Once this Action proceeds to trial, information that was designated as
21 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
22 as an exhibit at trial becomes public and will be presumptively available to all
23 members of the public, including the press, unless compelling reasons supported by
24 specific factual findings to proceed otherwise are made to the trial judge in advance of
25 the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
26 Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
27 discovery from “compelling reasons” standard when merits-related documents are part
28 of court record). Accordingly, the terms of this protective order do not extend beyond
                                             4
                          STIPULATED PROTECTIVE ORDER
 1 the commencement of the trial.
 2          5.     DESIGNATING PROTECTED MATERIAL
 3          5.1.   Exercise of Restraint and Care in Designating Material for Protection.
 4 Each Party or Non-Party that designates information or items for protection under this
 5 Order must take care to limit any such designation to specific material that qualifies
 6 under the appropriate standards. The Designating Party must designate for protection
 7 only those parts of material, documents, items or oral or written communications that
 8 qualify so that other portions of the material, documents, items or communications for
 9 which protection is not warranted are not swept unjustifiably within the ambit of this
10 Order.
11          Mass, indiscriminate or routinized designations are prohibited. Designations
12 that are shown to be clearly unjustified or that have been made for an improper purpose
13 (e.g., to unnecessarily encumber the case development process or to impose
14 unnecessary expenses and burdens on other parties) may expose the Designating Party
15 to sanctions.
16          If it comes to a Designating Party’s attention that information or items that it
17 designated for protection do not qualify for protection, that Designating Party must
18 promptly notify all other Parties that it is withdrawing the inapplicable designation.
19          5.2.   Manner and Timing of Designations. Except as otherwise provided in
20 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21 stipulated or ordered, Disclosure of Discovery Material that qualifies for protection
22 under this Order must be clearly so designated before the material is disclosed or
23 produced.
24          Designation in conformity with this Order requires:
25          (a)    for information in documentary form (e.g., paper or electronic
26 documents, but excluding transcripts of depositions or other pretrial or trial
27 proceedings), that the Producing Party affix at a minimum, the legend
28 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                    5
                   STIPULATED PROTECTIVE ORDER
 1 contains protected material. If only a portion or portions of the material on a page
 2 qualifies for protection, the Producing Party also must clearly identify the protected
 3 portion(s) (e.g., by making appropriate markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5 need not designate them for protection until after the inspecting Party has indicated
 6 which documents it would like copied and produced. During the inspection and before
 7 the designation, all of the material made available for inspection shall be deemed
 8 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 9 copied and produced, the Producing Party must determine which documents, or
10 portions thereof, qualify for protection under this Order. Then, before producing the
11 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
12 to each page that contains Protected Material. If only a portion or portions of the
13 material on a page qualifies for protection, the Producing Party also must clearly
14 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
15         (b)   for testimony given in depositions that the Designating Party identifies the
16 Disclosure or Discovery Material on the record, before the close of the deposition all
17 protected testimony or within 30 days from the date of Designating Party’s receipt of
18 the deposition transcript.
19         (c)   for information produced in some form other than documentary and for
20 any other tangible items, that the Producing Party affix in a prominent place on the
21 exterior of the container or containers in which the information is stored the legend
22 “CONFIDENTIAL.” If only a portion or portions of the information warrants
23 protection, the Producing Party, to the extent practicable, shall identify the protected
24 portion(s).
25       5.3.    Inadvertent Failures to Designate. If timely corrected, an inadvertent
26 failure to designate qualified information or items does not, standing alone, waive the
27 Designating Party’s right to secure protection under this Order for such material. Upon
28 timely correction of a designation, the Receiving Party must make reasonable efforts
                                             6
                           STIPULATED PROTECTIVE ORDER
 1 to assure that the material is treated in accordance with the provisions of this Order.
 2         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 3         6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
 4 designation of confidentiality at any time that is consistent with the Court’s
 5 Scheduling Order.
 6         6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
 7 resolution process under Local Rule 37-1 et seq.
 8         6.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a joint
 9 stipulation pursuant to Local Rule 37-2.
10         6.4.   The Burden of Persuasion.       The burden of persuasion in any such
11 challenge proceeding shall be on the Designating Party. Frivolous challenges, and
12 those made for an improper purpose (e.g., to harass or impose unnecessary expenses
13 and burdens on other parties) may expose the Challenging Party to sanctions. Unless
14 the Designating Party has waived or withdrawn the confidentiality designation, all
15 parties shall continue to afford the material in question the level of protection to which
16 it is entitled under the Producing Party’s designation until the Court rules on the
17 challenge.
18         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
19         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
20 disclosed or produced by another Party or by a Non-Party in connection with this
21 Action only for prosecuting, defending or attempting to settle this Action. Such
22 Protected Material may be disclosed only to the categories of persons and under the
23 conditions described in this Order. When the Action has been terminated, a Receiving
24 Party must comply with the provisions of section 1Non below (FINAL
25 DISPOSITION).
26         Protected Material must be stored and maintained by a Receiving Party at a
27 location and in a secure manner that ensures that access is limited to the persons
28 authorized under this Order.
                                         7
                            STIPULATED PROTECTIVE ORDER
 1         7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2 otherwise ordered by the court or permitted in writing by the Designating Party, a
 3 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 4 only to:
 5         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 6 as employees of said Outside Counsel of Record to whom it is reasonably necessary
 7 to disclose the information for this Action;
 8         (b)    the officers, directors, and employees (including House Counsel) of the
 9 Receiving Party to whom disclosure is reasonably necessary for this Action;
10         (c)    Experts (as defined in this Order) of the Receiving Party to whom
11 disclosure is reasonably necessary for this Action and who have signed the
12 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13         (d)    the court and its personnel;
14         (e)    court reporters and their staff;
15         (f)    professional jury or trial consultants, mock jurors, and Professional
16 Vendors to whom disclosure is reasonably necessary for this Action and who have
17 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (g)    the author or recipient of a document containing the information or a
19 custodian or other person who otherwise possessed or knew the information.
20         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
21 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
22 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
23 not be permitted to keep any confidential information unless they sign the
24 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
25 by the Designating Party or ordered by the court. Pages of transcribed deposition
26 testimony or exhibits to depositions that reveal Protected Material may be separately
27 bound by the court reporter and may not be disclosed to anyone except as permitted
28 under this Stipulated Protective Order; and
                                              8
                           STIPULATED PROTECTIVE ORDER
 1         (i)   any mediators or settlement officers and their supporting personnel,
 2 mutually agreed upon by any of the parties engaged in settlement discussions.
 3         8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
 4               PRODUCED IN OTHER LITIGATION
 5         If a Party is served with a subpoena or a court order issued in other litigation
 6 that compels disclosure of any information or items designated in this Action as
 7 “CONFIDENTIAL,” that Party must:
 8               (a)    promptly notify in writing the Designating Party. Such notification
 9 shall include a copy of the subpoena or court order;
10               (b)    promptly notify in writing the party who caused the subpoena or
11 order to issue in the other litigation that some or all of the material covered by the
12 subpoena or order is subject to this Protective Order. Such notification shall include a
13 copy of this Stipulated Protective Order; and
14               (c)    cooperate with respect to all reasonable procedures sought to be
15 pursued by the Designating Party whose Protected Material may be affected. If the
16 Designating Party timely seeks a protective order, the Party served with the subpoena
17 or court order shall not produce any information designated in this action as
18 “CONFIDENTIAL” before a determination by the court from which the subpoena or
19 order issued, unless the Party has obtained the Designating Party’s permission. The
20 Designating Party shall bear the burden and expense of seeking protection in that court
21 of its confidential material and nothing in these provisions should be construed as
22 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
23 directive from another court.
24         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25               PRODUCED IN THIS LITIGATION
26               (a)    The terms of this Order are applicable to information produced by
27 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
28 produced by Non-Parties in connection with this litigation is protected by the remedies
                                            9
                        STIPULATED PROTECTIVE ORDER
 1 and relief provided by this Order. Nothing in these provisions should be construed as
 2 prohibiting a Non-Party from seeking additional protections.
 3               (b)    In the event that a Party is required, by a valid discovery request,
 4 to produce a Non-Party’s confidential information in its possession, and the Party is
 5 subject to an agreement with the Non-Party not to produce the Non-Party’s
 6 confidential information, then the Party shall:
 7                      (1)   promptly notify in writing the Requesting Party and the
 8 Non-Party that some or all of the information requested is subject to a confidentiality
 9 agreement with a Non-Party;
10                      (2)   promptly provide the Non-Party with a copy of the
11 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
12 reasonably specific description of the information requested; and
13                      (3)   make the information requested available for inspection by
14 the Non-Party, if requested.
15               (c)    If the Non-Party fails to seek a protective order from this court
16 within 14 days of receiving the notice and accompanying information, the Receiving
17 Party may produce the Non-Party’s confidential information responsive to the
18 discovery request. If the Non-Party timely seeks a protective order, the Receiving
19 Party shall not produce any information in its possession or control that is subject to
20 the confidentiality agreement with the Non-Party before a determination by the court.
21 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
22 of seeking protection in this court of its Protected Material.
23         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25 Protected Material to any person or in any circumstance not authorized under this
26 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
27 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
28 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                              10
                           STIPULATED PROTECTIVE ORDER
 1 persons to whom unauthorized disclosures were made of all the terms of this Order,
 2 and (d) request such person or persons to execute the “Acknowledgment and
 3 Agreement to Be Bound” that is attached hereto as Exhibit A.
 4         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 5                PROTECTED MATERIAL
 6         When a Producing Party gives notice to Receiving Parties that certain
 7 inadvertently produced material is subject to a claim of privilege or other protection,
 8 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 9 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
10 may be established in an e-discovery order that provides for production without prior
11 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
12 parties reach an agreement on the effect of disclosure of a communication or
13 information covered by the attorney-client privilege or work product protection, the
14 parties may incorporate their agreement in the stipulated protective order submitted to
15 the court.
16         12.    MISCELLANEOUS
17         12.1. Right to Further Relief. Nothing in this Order abridges the right of any
18 person to seek its modification by the court in the future.
19         12.2. Right to Assert Other Objections. By stipulating to the entry of this
20 Protective Order no Party waives any right it otherwise would have to object to
21 disclosing or producing any information or item on any ground not addressed in this
22 Stipulated Protective Order. Similarly, no Party waives any right to object on any
23 ground to use in evidence of any of the material covered by this Protective Order.
24         12.3. Filing Protected Material. A Party that seeks to file under seal any
25 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
26 only be filed under seal pursuant to a court order authorizing the sealing of the specific
27 Protected Material at issue. If a Party’s request to file Protected Material under seal is
28 denied by the court, then the Receiving Party may file the information in the public
                                            11
                          STIPULATED PROTECTIVE ORDER
 1 record unless otherwise instructed by the court.
 2         13.    FINAL DISPOSITION
 3         After the final disposition of this Action, as defined in paragraph 4, within 60
 4 days of a written request by the Designating Party, each Receiving Party must return
 5 all Protected Material to the Producing Party or destroy such material. As used in this
 6 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 7 summaries, and any other format reproducing or capturing any of the Protected
 8 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 9 must submit a written certification to the Producing Party (and, if not the same person
10 or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
11 category, where appropriate) all the Protected Material that was returned or destroyed
12 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
13 compilations, summaries or any other format reproducing or capturing any of the
14 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
15 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
16 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
17 attorney work product, and consultant and expert work product, even if such materials
18 contain Protected Material. Any such archival copies that contain or constitute
19 Protected Material remain subject to this Protective Order as set forth in Section 6
20 (DURATION).
21         14.    VIOLATION
22         Any violation of this Order may be punished by any and all appropriate
23 measures including, without limitation, contempt proceedings and/or monetary
24 sanctions.
25
26
27
28
                                         12
                            STIPULATED PROTECTIVE ORDER
 1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   Dated: February 12, 2020        RISE LAW FIRM, PC
 3
 4
                                     By: /s/ Eliot J. Rushovich_____________
 5                                       ELIOT J. RUSHOVICH
                                         ELISSA A. CROCE
 6
                                     Attorneys for Plaintiff
 7                                   PATRICK TAYLOR
 8
 9   Dated: February 12, 2020       AKERMAN LLP
10
11
                                    By: __________________________
12                                      DAVID VAN PELT
                                        ASHLEY BOBO
13
                                    Attorneys for Defendant
14                                  UNUM GROUP
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      13
                         STIPULATED PROTECTIVE ORDER
 1                            ATTESTATION OF SIGNATURE
 2         Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), the filer of this
 3 document hereby attests that all other signatories listed, and on whose behalf the filing
 4 is submitted, concur in the filing’s content and have authorized this filing.
 5
 6   Dated: February 12, 2020                   RISE LAW FIRM, PC
 7
 8
                                                By: _____________
 9                                                  ELIOT J. RUSHOVICH
                                                    ELISSA A. CROCE
10
                                                Attorneys for Plaintiff
11                                              PATRICK TAYLOR
12
13
14
                                            ORDER
15
                 FOR GOOD CAUSE SHOWN, the Court hereby approves this
16
     Stipulation and Protective Order.
17
                 IT IS SO ORDERED
18
19
     DATED: 3/10/2020                          ______________________________
20                                                 Alexander F. MacKinnon
21                                                 United States Magistrate Judge
22
23
24
25
26
27
28
                                         14
                            STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, __________________ [print or type full name], of ____________________
 4 [print or type full address], declare under penalty of perjury that I have read in its
 5 entirety and understand the Stipulated Protective Order that was issued by the United
 6 States District Court for the Central District of California on ______________ [date]
 7 in the case of Patrick Taylor v. Unum Life Insurance Company of America, et al.,
 8 Case No. 2:19-CV-07712-FMO-SS. I agree to comply with and to be bound by all
 9 the terms of this Stipulated Protective Order and I understand and acknowledge that
10 failure to so comply could expose me to sanctions and punishment in the nature of
11 contempt. I solemnly promise that I will not disclose in any manner any information
12 or item that is subject to this Stipulated Protective Order to any person or entity
13 except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this Action.
18         I hereby appoint __________________________ [print or type full name] of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this Action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23
24 Date:
25
   City and State where sworn and signed:
26
   Printed name:
27
28 Signature:
                                         15
                            STIPULATED PROTECTIVE ORDER
